DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Refer to paragraph 17 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 11, and 12, the term 'radiopacity' in conjunction with the terms 'less/more' or 'reduced' or 'decrease' are not definite.  'Radiopaque' in its broadest reasonable interpretation can include various imaging modalities, making the determination of relative radiopacity indefinite (refer to Murphy (U.S. 20040176682 A1): col. 4, lines 30-65).  Applicant's specification also fails to limit "radiopaque" or "radiopacity" (e.g. para 15).  Regarding the term "less/more", the specification includes "different from" as being included as a possible definition. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (U.S. 9,592,100 B2).
Regarding claims 1 and 13, Olson et al. teach an apparatus, comprising: an elongated medical catheter including a marker band (e.g. fig. 2, item 23) with sidebands (e.g. fig. 2, both of items 18); and the elongated medical catheter and the marker band having a radiopacity being different from the radiopacity of the sidebands (e.g. fig. 2, items 23 and 18 have different radiopacities; additionally, 'radiopacity' is being interpreted to include use with various imaging modalities related electromagnetic waves or ultrasound waves (e.g. col. 4, lines 30-65)).
	Regarding claim 2, Olson et al. teach wherein: the sidebands are positioned on opposite sides of the marker band (e.g. fig. 2, items 18 are disposed on the left and right sides of item 23).
	Regarding claim 3, Olson et al. teach wherein: the elongated medical catheter defines a catheter lumen extending through the sidebands and the marker band (e.g. fig. 2, item 23; col. 3, lines 33-46; refer to 'catheter').

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. 9,592,100 B2) in view of Carter et al. (U.S. 2005/0143770 A1), further in view of Simpson et al. (U.S. 2020/0038207 A1).
	Olson et al. teach wherein: the radiopacity of the elongated medical catheter is reduced at a near vicinity of the marker band by reducing a proportion of radiopaque materials in an area of the elongated medical catheter that is located proximate to the marker band, thereby increasing the difference in radiopacity between the elongated medical catheter and the marker band. In the same field of endeavor, Carter et al. teach reducing the radiopacity in an area of the elongated medical catheter that is located proximate to a marker band, thereby increasing the difference in radiopacity between the elongated medical catheter and the marker band (e.g. para 102, "comprises radiopaque ink having sufficient radiopacity to contrast with the catheter shaft, which in the illustrative embodiment, is also made radiopaque by the addition of barium sulfate or other suitable material into the base polymer").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the radiopacity in an area of the elongated medical catheter that is located proximate to the marker band in order to provide good contrast with other sections of the catheter (e.g. para 102, "sufficient radiopacity such that it contrasts well with the tubular member to which it is attached").
	Olsen et al. and Carson et al. may fail to explicitly teach that the reduction in radiopacity is due to a reduction in a proportion of radiopaque materials.  However, in the same field of endeavor, Simpson et al. teach adjusting the proportion of material to influence radiopacity (e.g. para 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a reduction/difference in a proportion of radiopaque material.  Such a modification is a well-known solution to adjusting the radiopacity in the field of catheters with radiopaque markings or materials (e.g. para 41).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. 9,592,100 B2) in view of Murphy (U.S. 20040176682 A1).
	Regarding claim 7, Olsen et al. teach an apparatus, comprising: 
	an elongated medical catheter having a catheter distal portion and a catheter proximal portion; and the elongated medical catheter having a marker band being positioned between the catheter distal portion and the catheter proximal portion (e.g. fig. 2, item 14); and 
	the marker band having a first end portion and a second end portion (e.g. fig. 2, item 23); and the elongated medical catheter having a first sideband being positioned proximate to the first end portion of the marker band (e.g. fig. 2, item 18, left side); and 
	the elongated medical catheter having a second sideband being positioned proximate to the second end portion of the marker band (e.g. fig. 2, item 18, right side); and 
	and the marker band having a marker-band radiopacity (e.g. fig. 2, metal is radiopaque); and the first sideband having a first sideband radiopacity; and the second sideband having a second sideband radiopacity (radiopacity is interpreted to include use with various imaging modalities related electromagnetic waves or ultrasound waves (e.g. col. 4, lines 30-65)); 
	Olsen et al. teach the limitations as discussed above but may fail to explicitly teach the elongated medical catheter having a catheter radiopacity.  However, in the same field of endeavor, Murphy et al. teach a catheter radiopacity in addition to a marker radiopacity (e.g. para 37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a catheter radiopacity in addition to a marker radiopacity in order to help the surgeon distinguish between the two parts of the catheter (e.g. para 37).
	Olsen et al. fail to explicitly teach the first sideband radiopacity of the first sideband is less than the catheter radiopacity of the elongated medical catheter; and the second sideband radiopacity of the second sideband is less than the marker-band radiopacity of the marker band.  However, Olsen et al. do teach varying degrees of radiopacity for multiple sections and markers along the catheter (e.g. fig. 2, items 18; fig. 3A, 3B, or 3C).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the first sideband radiopacity of the first sideband is less than the catheter radiopacity of the elongated medical catheter; and the second sideband radiopacity of the second sideband is less than the marker-band radiopacity of the marker band.  Such a modification provides a measure of redundancy in case one marker is obscured by object, the ability to identify and track different portions or segments of the catheter, and provide the ability to distinguish the segments (e.g. col. 3, lines 33-46; col. 4, lines 30-65).
	Regarding claims 8-10, Olson et al. teach wherein: the elongated medical catheter defines a catheter lumen extending through the sidebands, the marker band, and a first catheter section and second catheter section (e.g. fig. 2, refer to the catheter section between items 23 and 18 and the catheter section between item 23 and right item 18 ) proximate to the first and second sidebands, respectively (e.g. fig. 2, item 23; col. 3, lines 33-46; refer to "catheter" for the claim limitation 'lumen').

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. 9,592,100 B2) in view of Murphy (U.S. 2004/0176682 A1), further in view of Carter et al. (U.S. 2005/0143770 A1), and further in view of Simpson et al. (U.S. 2020/0038207 A1).
	Olson et al. teach wherein: the radiopacity of the elongated medical catheter is reduced at a near vicinity of the marker band by reducing a proportion of radiopaque materials in an area of the elongated medical catheter that is located proximate to the marker band, thereby increasing the difference in radiopacity between the elongated medical catheter and the marker band. In the same field of endeavor, Carter et al. teach reducing the radiopacity in an area of the elongated medical catheter that is located proximate to a marker band, thereby increasing the difference in radiopacity between the elongated medical catheter and the marker band (e.g. para 102, "comprises radiopaque ink having sufficient radiopacity to contrast with the catheter shaft, which in the illustrative embodiment, is also made radiopaque by the addition of barium sulfate or other suitable material into the base polymer").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the radiopacity in an area of the elongated medical catheter that is located proximate to the marker band in order to provide good contrast with other sections of the catheter (e.g. para 102, "sufficient radiopacity such that it contrasts well with the tubular member to which it is attached").
	Olsen et al. and Carson et al. may fail to explicitly teach that the reduction in radiopacity is due to a reduction in a proportion of radiopaque materials.  However, in the same field of endeavor, Simpson et al. teach adjusting the proportion of material to influence radiopacity (e.g. para 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a reduction/difference in a proportion of radiopaque material.  Such a modification is a well-known solution to adjusting the radiopacity in the field of catheters with radiopaque markings or materials (e.g. para 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674. The examiner can normally be reached between 8am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELMER M CHAO/Examiner, Art Unit 3793